Martin Ch. J.:
If a conveyance be valid when" made, it can not be invalidated by subsequent acts of the grantor, nor by the creation of subsequent debts. Was the deed from Kendrick to Martha Dodge valid? They were contemplating marriage, and the conveyance is alleged in the answer — and there are no proofs in the case — to have been made in contemplation of marriage, and to secure her a homestead. *302Unless done for the purpose of defrauding creditors, Kendrick had a clear right to make this disposal of the land in question, or any other disposal which might be agreeable to him.
I do not see that any rights of creditors were affected by this conveyance. The bill does not aver this to have been all of Kendrick’s property, or any considerable portion of it; and he appears to have been indebted in but a small amount, and that amount Jie avers in the answer he was abundantly able to pay.
The subsequent occupation of the premises, and the fact that it was mortgaged by Kendrick and wife, that the deed was not recorded until after the commencement of the action by the complainants in which the judgment was rendered to aid in the collection of which this bill is filed, do not, under the circumstances of this case, prove or raise any presumption of fraud. The grantor and grantee intermarried; and the relation which existed between them was of that confidential nature which renders their subsequent acts entirely consistent with honesty of intention. Had they been strangers, and had Kendrick continued in possession of the property, and mortgaged it for his debts, and the deed remained unrecorded, a very strong presumption of fraud would arise, and perhaps, in connection with the small amount of indebtedness existing at the time of the conveyance, conclusive proof of it would be established.
We think the decree of the Court below should be reversed, and the bill dismissed.
Manning & Campbell JJ. concurred.
Chbistianct J. was absent when the case was decided.